Citation Nr: 1329671	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran had active service from March 1984 to July 1984 
and June 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Fort Harrison, Montana.

This matter was previously before the Board in September 
2011, September 2012, November 2012, and June 2013 at which 
time it was remanded for additional development.  It is now 
returned to the Board.  As will be discussed further herein, 
the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the prior remand orders, 
and no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2013), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

By correspondence dated in October 2006 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was also provided with the 
requisite notice with respect to the Dingess requirements.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.
For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability 
be found, a disability rating would be determined by 
applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained records of treatment 
reported by the Veteran, including service treatment 
records, records of VA treatment, records from the Social 
Security Administration and private medical records.  
Additionally, the Veteran was provided several proper VA 
examinations in response to his claim, most recently in 
March 2012 with addendum medical opinions issued in December 
2012 and July 2013.

The Board also finds that VA has complied with the September 
2011, September 2012, November 2012, and June 2013 remand 
orders of the Board.  See D'Aries, supra.  In response to 
the Board's remands, the RO adjudicated the issue of 
entitlement to TDIU and obtained addendum medical opinions 
from the March 2012 VA examiner addressing the Veteran's 
specific contentions regarding the claim for TDIU.  The case 
was then readjudicated in a July 2012 Supplemental Statement 
of the Case.  Therefore, VA has complied with the remand 
orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

TDIU

The Veteran contends that he is unable to work due to his 
service-connected disabilities.  The current claim for TDIU 
arises from the Veteran's previous appeal for an increased 
disability rating for service-connected migraine headaches.  
Entitlement to a TDIU is an element of all claims for a 
higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   
A claim for TDIU is raised where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) 
(holding that an inferred claim for a TDIU is raised as part 
of an increased rating claim only when the Roberson 
requirements are met).  

Total disability ratings for compensation will be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.340  and 4.16(a).  However, if there is only 
one such disability, it shall be ratable at 60 percent or 
more, and, if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" as 
an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income . . ."  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  In this context, the Court, citing Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard: 

It is clear that the claimant need not be a total 
"basket case" before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  That is, a Veteran may be considered unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

Service connection is in effect for a chronic headache 
disorder, rated as 30 percent 
disabling; and residuals of a fracture to the fifth 
metatarsal of the left foot, rated as noncompensable.  His 
combined disability rating for compensation is 30 percent.  
Therefore, he does not satisfy the percentage criteria for a 
TDIU under 38 C.F.R. § 4.16(a), as he does not have two or 
more service-connected disabilities with one rated at least 
40 percent disabling and a combined rating of at least 70 
percent disabling.  38 C.F.R. § 4.16(a) (2013).  Even though 
the percentage requirements of § 4.16(a) are not met, if the 
evidence establishes that the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability, the case will be referred to 
the Director of the VA Compensation and Pension Service 
(Director) for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b). 

The central inquiry in a claim for TDIU is, "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, 
although the record contains evidence that the Veteran is 
currently unemployable, it does not establish that his 
inability to maintain gainful employment is due solely to 
service-connected disabilities.  Therefore, referring the 
claim to the Director for extra-schedular consideration is 
not warranted. 

On his November 2006 Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran reported that he last worked full time in 2002 as a 
mechanic.  He completed three years of high school, obtained 
his GED while in the Army, and received training as a 
forklift operator during active duty service.  A January 
2005 letter from the Veteran's former employer indicates 
that the Veteran's employment was terminated in December 
2003 due to illness manifested by headaches, fatigue, and 
muscle pain.

The record establishes that the Veteran is currently 
unemployable due to a combination of service-connected and 
non-service-connected disabilities.  Records from the Denver 
and Fort Harrison VA Medical Centers document the Veteran's 
reports that he was unable to work due to bilateral non-
service-connected shoulder disabilities.  In February 2005 
at the Denver orthopedic clinic, the Veteran stated that he 
was unable to elevate his arms above his head or tighten 
bolts with the right arm which prevented employment.  
Similarly, in March 2011, the Veteran stated that his 
shoulders bothered him the most of all his physical 
disabilities.  The Veteran was also examined by the Social 
Security Administration in connection with a claim for 
benefits in February 2005.  The Social Security 
Administration examiner concluded that symptoms associated 
with the Veteran's disabilities interfered with his ability 
to carry out gainful employment; however, the disabilities 
identified by the Social Security Administration examiner 
included non-service-connected anxiety, depression, and 
shoulder pain in addition to the Veteran's complaints of 
headaches.

The record also contains several medical opinions from VA 
examiners weighing against the claim for TDIU.  During a May 
2004 VA examination, the Veteran reported that he was 
unemployable due to his service-connected disabilities, but 
the VA examiner noted that the Veteran was able to work 
until December 2003 when he underwent shoulder surgery.  The 
intensity of the Veteran's headaches had also not changed in 
the preceding few years.  The examiner concluded that it was 
less likely as not that the Veteran's service-connected 
disabilities rendered him unable to function in an 
occupational setting.  Additionally, a VA examiner who 
reviewed the claims file and examined the Veteran in 
December 2005 found that the Veteran was disabled primarily 
due to his non-service-connected shoulder disabilities.  A 
September 2010 VA examiner also found that the Veteran was 
unemployed due to both his headaches and shoulder 
conditions.  These medical opinions all indicate that while 
the Veteran may manifest some occupational impairment due to 
his service-connected headaches, his non-service-connected 
shoulder disabilities are the primary source of his 
employment difficulties. 

The Veteran's most recent VA examination was conducted in 
March 2012.  At that time, he reported migraine headaches 
that had been stable since 2004.  The examiner noted that 
the Veteran's activities were limited during episodes of 
severe migraines, which occurred one to four times a year, 
but had no limitations due to his daily chronic headaches.  
During the periods of severe headaches, the Veteran was more 
likely than not to have difficulties with sedentary and non-
sedentary employment activities, but as noted above, these 
episodes were only found to occur one to four times a year.  
With respect to the Veteran's average daily impairment, it 
was less likely than not that he would have difficulty 
performing any employment tasks, either sedentary or non-
sedentary.  

The claims file was returned to the March 2012 VA examiner 
for addendum medical opinions in December 2012 and July 
2013.  After further review of the claims file, including 
the Veteran's October 2012 statement regarding the effect of 
his migraine medications on his ability to work, the VA 
examiner concluded that it was less likely as not that the 
Veteran's medications caused significant restriction to his 
sedentary and non-sedentary employment tasks.  The only 
impairment due to medication was mild limitations with the 
operation of machinery and driving.  In the July 2013 
addendum opinion, the examiner described the specific side 
effects associated with the Veteran's medications, including 
fatigue, dizziness, and decreased concentration.  However, 
as the Veteran consistently denied side effects of his 
medication while receiving VA treatment and did not disclose 
any problems with side effects during the March 2012 VA 
examination, the examiner's opinion regarding the effect of 
the Veteran's headaches on his employability was unchanged.  
The examiner also noted that there was no basis for an 
opinion regarding unemployability caused by the service-
connected foot condition as there were no complaints or 
treatment associated with the disability.  

The competent medical evidence therefore establishes that 
the Veteran's current unemployability is due to a 
combination of his service-connected and non-service-
connected disabilities, with the primary disability stemming 
from his bilateral shoulder condition.  Although the March 
2012 VA examiner found that the Veteran's severe migraine 
episodes would result in impairment to both sedentary and 
non-sedentary work tasks, these episodes only occurred a few 
times each year.  The Veteran was not impaired in the course 
of his daily chronic headaches and experienced only mild 
limitations to operating machinery due to his headache 
medication.  These findings are also supported by the 
December 2003 and January 2005 statements from the Veteran's 
former employers at Midway Auto, who describe the Veteran's 
difficulties with symptoms stemming from headaches and 
muscle pain in his arms, backs, and legs.  

The Board has considered the Veteran's statements regarding 
the effect of his 
service-connected headaches and left foot disability on his 
ability to obtain and maintain gainful employment.  However, 
VA treatment records document statements from the Veteran 
associating his employment difficulties with non-service-
connected bilateral shoulder conditions rather than 
headaches.  Despite the Veteran's October 2012 contention 
that his headache medication renders him unemployable, he 
has also denied side effects stemming from his medication 
while receiving VA treatment and did not report any similar 
complaints during the many VA examinations provided during 
the claims period.  The Veteran's termination from his 
position as a mechanic in December 2003 also coincides with 
surgery for a non-service-connected shoulder condition.  The 
Veteran is competent to report the symptoms he experiences, 
such as severe headaches and their affect on his activities, 
but the Board finds that the objective medical evidence and 
the statements from the Veteran's employers are more 
probative regarding the effect of the Veteran's disabilities 
on his ability to obtain and maintain employment and the 
cause of his termination in December 2003.

The Board, therefore, finds that the preponderance of the 
evidence is against a finding that the Veteran is 
unemployable due solely to service-connected disabilities.  
Instead, the evidence of record establishes that he is 
unemployable due to a combination of service and non-
service-connected conditions.  Non-service-connected 
disabilities may not be considered in the determination of 
whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 
(2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the benefit-of-the-doubt rule is inapplicable 
and referring the claim to the Director for extra-schedular 
consideration is not warranted.  As such, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 
38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.








ORDER

Entitlement to TDIU is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


